UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2013 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Publicly-Held Company CNPJ (Corporate Taxpayer’s ID) #60.746.948/0001-12 Notice to the Market Indirect acquisition of 6.5% of the capital stock of Odontoprev S.A. Banco Bradesco S.A. informs its shareholders, clients, employees and the market that: 1. Its indirect subsidiary Bradesco Saúde S.A. (Bradesco Saúde), holder of 43.5% of the total voting capital stock of Odontoprev S.A. (Odontoprev), signed, on this date, with Mr. Randal Luiz Zanetti (Mr. Randal), agreement that establishes the terms and conditions of a reorganization of their respective stakes in Odontoprev (Reorganization), which will result in the indirect acquisition, by Bradesco Saúde, and in the sale by Mr. Randal, of a stake representing 6.5% of the voting capital stock of Odontoprev; 2. After the acquisition, Bradesco Saúde will hold approximately 50.01% of Odontoprev. In the context of Reorganization, Mr. Randal will hold a position on the Board of Executive Officers of Bradesco Seguros S.A.; 3. The operation is subject to the approval of Central Bank of Brazil; and 4. The Parties relied on the financial advice exclusive of Banco Bradesco BBI S.A. Cidade de Deus, Osasco, SP, October 14, 2013 Banco Bradesco S.A. Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Office SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 15, 2013 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
